 



 

SIXTH AMENDMENT TO WAREHOUSING CREDIT
AND SECURITY AGREEMENT



 

SIXTH AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “Amendment”)
dated as of April 15, 2005, between MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware
limited liability company (“MuniMae”), MUNIMAE TEI HOLDINGS, LLC, a Maryland
limited liability company (“MTEI”), MMA MORTGAGE INVESTMENT CORPORATION, a
Florida corporation, f/k/a MIDLAND MORTGAGE INVESTMENT CORPORATION (“MMA
Investment”), MMA CONSTRUCTION FINANCE, LLC fka MUNIMAE MIDLAND CONSTRUCTION
FINANCE, LLC, a Maryland limited liability company (“MMA Construction”), and MMA
CAPITAL CORPORATION, a Michigan corporation f/k/a MIDLAND CAPITAL CORPORATION
(“MMA Capital”) (MuniMae, MTEI, MMA Investment, MMA Construction and MMA
Capital, collectively, “Borrower”) and RESIDENTIAL FUNDING CORPORATION, a
Delaware corporation (“Lender”).



A.   Borrower and Lender have entered into a revolving mortgage warehousing
facility with a present Warehousing Commitment Amount of $200,000,000 which is
evidenced by a Warehousing Promissory Note (“Note”), and by a Warehousing Credit
and Security Agreement dated as of May 23, 2003 (as the same may have been and
may be amended or supplemented, the “Agreement”).   B.   Borrower and Lender
have agreed to amend the Agreement, subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, the parties to this Amendment agree as follows:



1.   Subject to Borrower’s satisfaction of the conditions set forth in
Section 12, the effective date of this Amendment is April 20, 2005 (“Effective
Date”).   2.   Unless otherwise defined in this Amendment, all capitalized terms
have the meanings given to those terms in the Agreement. Defined terms may be
used in the singular or the plural, as the context requires. The words
“include,” “includes” and “including” are deemed to be followed by the phrase
“without limitation.” Unless the context in which it is used otherwise clearly
requires, the word “or” has the inclusive meaning represented by the phrase
“and/or.” References to Sections and Exhibits are to Sections and Exhibits of
this Amendment unless otherwise expressly provided.   3.   The Agreement and
each and every other Loan Document is hereby amended to read and reflect that
Midland Mortgage Investment Corporation, one of the Borrowers, has changed its
legal name to MMA Mortgage Investment Corporation, a Florida corporation,
pursuant to the Articles of Amendment to the Articles of Incorporation dated
January 10, 2005, filed on January 11, 2005 with the Florida Department of
State, Document Number F96680.   4.   The Agreement and each and every other
Loan Document is hereby amended to read and reflect that the identifying term
“Midland Mortgage” set forth in the first paragraph of the Agreement for the
Borrower now known as MMA Mortgage Investment Corporation is changed to “MMA
Investment.”   5.   The Agreement and each and every other Loan Document is
hereby amended to read and reflect that the identifying term “MMA” set forth in
the first paragraph of the Agreement for the Borrower known as Municipal
Mortgage & Equity, LLC is changed to “MuniMae.”

Page 1



--------------------------------------------------------------------------------



 



6.   Article 1 of the Agreement is amended and restated in its entirety as set
forth in Article 1 attached to this Amendment. All references in the Agreement
and other Loan Documents to Article 1 (including each and every Section in
Article 1) are deemed to refer to the new Article 1.   7.   Article 3 of the
Agreement is amended and restated in its entirety as set forth in Article 3
attached to this Amendment. All references in the Agreement and other Loan
Documents to Article 3 (including each and every Section in Article 3) are
deemed to refer to the new Article 3.   8.   Article 4 of the Agreement is
amended and restated in its entirety as set forth in Article 4 attached to this
Amendment. All references in the Agreement and other Loan Documents to Article 4
(including each and every Section in Article 4) are deemed to refer to the new
Article 4.   9.   Article 12 of the Agreement is amended and restated in its
entirety as set forth in Article 12 attached to this Amendment. All references
in the Agreement and other Loan Documents to Article 12 (including each and
every Section in Article 12) are deemed to refer to the new Article 12.   10.  
Exhibit H to the Agreement is amended and restated in its entirety as set forth
in Exhibit H to this Amendment. All references in the Agreement and the other
Loan Documents to Exhibit H are deemed to refer to the new Exhibit H.   11.  
Borrowers have paid all Non-Usage Fees (as defined in the Agreement prior to
giving effect to this Amendment) which have accrued and remain unpaid as of the
Effective Date, it being understood that no Non-Usage Fees will accrue or be
payable for any period after the Effective Date.   12.   Borrower must deliver
to Lender two executed copies of this Amendment.   13.   Borrower represents,
warrants and agrees that (a) there exists no Default or Event of Default under
the Loan Documents, (b) the Loan Documents continue to be the legal, valid and
binding agreements and obligations of Borrower, enforceable in accordance with
their terms, as modified by this Amendment, (c) Lender is not in default under
any of the Loan Documents and Borrower has no offset or defense to its
performance or obligations under any of the Loan Documents, (d) except for
changes permitted by the terms of the Agreement, Borrower’s representations and
warranties contained in the Loan Documents are true, accurate and complete in
all respects as of the Effective Date and (e) there has been no material adverse
change in Borrower’s financial condition from the date of the Agreement to the
Effective Date.   14.   Except as expressly modified, the Agreement is unchanged
and remains in full force and effect, and Borrower ratifies and reaffirms all of
its obligations under the Agreement and the other Loan Documents.   15.   This
Amendment may be executed in any number of counterparts, each of which will be
deemed an original, but all of which shall together constitute but one and the
same instrument.

Page 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be
duly executed on their behalf by their duly authorized officers as of the day
and year above written.

                  MUNICIPAL MORTGAGE & EQUITY, LLC,
a Delaware limited liability company
 
                By:   /s/ Sheila Gibson               Its:   Senior Vice
President          
 
                MUNIMAE TEI HOLDINGS, LLC,
a Maryland limited liability company
 
                By:   Municipal Mortgage & Equity, LLC,
a Delaware limited liability company     Its:   Sole Member

      By:   /s/ Sheila Gibson

           

      Its:   Senior Vice President

           
 
                MMA MORTGAGE INVESTMENT CORPORATION,
a Florida corporation, f/k/a MIDLAND MORTGAGE
INVESTMENT CORPORATION
 
                By:   /s/ Sheila Gibson               Its:   Senior Vice
President          
 
                MMA CONSTRUCTION FINANCE, LLC, a Maryland limited
liability company
 
                By:   MuniMae Investment Services Corporation,
a Maryland corporation     Its:   Sole Member

      By:   /s/ Sheila Gibson

           

      Its:   Senior Vice President

           
 
                MMA CAPITAL CORPORATION,
a Michigan corporation
 
                By:   /s/ Sheila Gibson               Its:   Senior Vice
President          
 
                RESIDENTIAL FUNDING CORPORATION,
a Delaware corporation
 
                By:   /s/ Perry Rogers               Its:   Director          

Page 3